1

2                              UNITED STATES DISTRICT COURT
3                                      DISTRICT OF NEVADA
4                                                ***
5     MIGUEL JOSE GUITRON,                            Case No. 3:18-cv-00235-MMD-CBC
6                                       Petitioner,                    ORDER
             v.
7

8     RENEE BAKER, et al.,
9                                   Respondents.
10
            In this habeas corpus action, Petitioner Miguel Jose Guitron, represented by
11
     appointed counsel, was due to file an amended habeas petition by November 5, 2018.
12
     (See Order entered August 6, 2018 (ECF No. 10).)
13
            On November 5, 2018, Guitron filed a motion for an extension of time (ECF No.
14
     14), requesting a 77-day extension of time, to January 21, 2019, to file his amended
15
     petition. This would be the first extension of this deadline. Petitioner’s counsel states that
16
     the extension of time is necessary to prepare a counseled amended petition in this case.
17
     The Court finds that Petitioner’s motion for extension of time is made in good faith and
18
     not solely for the purpose of delay, and that there is good cause for the extension of time.
19
            It is therefore ordered that Petitioner's Motion for Extension of Time (ECF No. 14)
20
     is granted. Petitioner will have until January 21, 2019, to file an amended petition for writ
21
     of habeas corpus.
22
            It is further ordered that, in all other respects, the schedule for further proceedings
23
     set forth in the order entered August 6, 2018 (ECF No. 10) will remain in effect.
24
            DATED THIS 5th day of November 2018.
25

26
27                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
28
